           Case 1:19-cv-01214-DAD-BAM Document 17 Filed 08/13/20 Page 1 of 2




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7 SHARON PATTON, an individual,                        Case No.: 1:19-cv-01214-DAD-BAM

 8            Plaintiff,                                ORDER GRANTING JOINT STIPULATED
                                                        REQUEST TO MODIFY THE SCHEDULING
 9 vs.                                                  CONFERENCE ORDER

10 NATIONAL EXPRESS TRANSIT
   CORPORATION, a corporation; and DOES 1-
11 100, inclusive,

12            Defendants.

13

14         Pursuant to the stipulation of the parties, and good cause appearing due to the parties’
15 inability to complete discovery in light of the COVID-19 pandemic, the Court GRANTS the

16 parties’ request to modify the Scheduling Order in this case. IT IS HEREBY ORDERED that the

17 Scheduling Order (Doc. No. 9) is modified as follows:

18
              Expert Disclosure:                                   March 19, 2021
19
              Supplemental Expert
20            Disclosure:                                          April 16, 2021

21            Non-Expert Discovery
              Cutoff:                                              December 31, 2020
22
              Expert Discovery
23            Cutoff:                                              May 19, 2021
24
              Pretrial Motion
25            Filing Deadline:                                     February 1, 2021

26            In light of the Standing Order issued by District Judge Dale A. Drozd (Doc. No. 10), the

27 Status Conference set for January 27, 2021 before the undersigned is VACATED and the Court

28
                                          Page 1 of 2
       ORDER GRANTING JOINT STIPULATED REQUEST TO MODIFY SCHEDULING CONFERENCE ORDER
     65261919v.1
           Case 1:19-cv-01214-DAD-BAM Document 17 Filed 08/13/20 Page 2 of 2



     sets a pretrial conference for July 26, 2021, at 1:30 p.m. in Courtroom 5 before Judge Drozd.
 1
     The parties are directed to file a joint pretrial statement which complies with the requirements of
 2
     this Court’s Local Rule 281. In addition, the joint pretrial statement should include a brief factual
 3
     summary and an agreed upon neutral statement of the case. An additional copy of the joint pretrial
 4
     statement, carefully prepared and executed by all counsel, shall be electronically filed in CM/ECF
 5
     and shall be e-mailed in Microsoft Word format to dadorders@caed.uscourts.gov.
 6
              The parties’ attention is directed to this Court’s Local Rules 281 and 282. The parties must
 7
     identify all exhibits and witnesses, including those for rebuttal and/or impeachment purposes. No
 8
     exhibit or witness other than those listed in the joint pretrial statement and included in the Pretrial
 9
     Order may be used at trial. This Court will insist upon strict compliance with those rules.
10
              At the pretrial conference, the Court will set deadlines, among others, to file motions in
11
     limine, final witness lists, exhibits, jury instructions, objections, and other trial documents.
12
              The parties are cautioned that further modifications of the Scheduling Order will not be
13
     granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b)(4). Good cause may
14
     consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any such
15
     future difficulties should be explained.
16
     IT IS SO ORDERED.
17

18       Dated:     August 13, 2020                             /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
26

27

28
                                          Page 2 of 2
       ORDER GRANTING JOINT STIPULATED REQUEST TO MODIFY SCHEDULING CONFERENCE ORDER
     65261919v.1
